DETAILED ACTION
This is response to Application 16/756,374 filed on April 15, 2020 in which claims 1, 7 and 8 are presented for examination.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Baldemair (US 2019/0123849 A1).
Regarding claim 1, Baldemair teaches a terminal comprising:
an arranging unit configured to arrange a demodulation reference signal and a codebook group including a plurality of code blocks in a radio frame (Baldemair figures 3a-3c Paragraphs [0029], [0043], [0051] and [0093] two sets of code blocks; at least one reference signal); and 
a transmitting unit configured to transmit the radio frame (Paragraph [0029] transmitter),
wherein the arranging unit causes a first number of bits to be less than a second number of bits, the first number of bits being allocated to a code block, of the plurality of the code blocks, that is arranged farther from a position of the demodulation reference signal in the radio frame, and the second number of bits being allocated to a code block, of the plurality of the code blocks, that is arranged closer to the position of the demodulation reference signal in the radio frame (Baldemair figures 3a-3c Paragraphs [0029], [0043], [0051] and [0093] two sets of code blocks; at least one reference signal; ).

7.    Regarding claim 7, Baldemair teaches wherein
the demodulation reference signal is arranged near a top of the radio frame (Baldemair, Figure 3c reference signal at beginning).

8.    Regarding claim 8, Baldemair teaches a communication method comprising:
performing, by a terminal, an arrangement procedure of arranging a demodulation reference signal and a codebook group including a plurality of code blocks in a radio Baldemair figures 3a-3c Paragraphs [0029], [0043], [0051] and [0093] two sets of code blocks; at least one reference signal); and
performing, by the terminal, a transmission procedure of transmitting the radio frame(Paragraph [0029] transmitter)
wherein the arrangement procedure includes a procedure of causing a first number of bits to be less than a second number of bits, the first number of bits being allocated to a code block, of the plurality of the code blocks, that is arranged farther from a position of the demodulation reference signal in the radio frame, and the second number of bits being allocated to a code block, of the plurality of the code blocks, that is arranged closer to the position of the demodulation reference signal in the radio frame.
(Baldemair figures 3a-3c Paragraphs [0029], [0043], [0051] and [0093] two sets of code blocks; at least one reference signal;).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Pi et al. (Us 2008/0225965 A1) Fig. 28.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466